DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 06/29/21, claims 1, 5, 10-11, and 20 have been amended, and claim 2 has been canceled.

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 06/29/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection(s).  
	
Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3, 10-11, and 20 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over TSUKAGOSHI (2016/0112709 A1) in view of Rodriguez et al (2016/0234527 A1) and Toma et al (2007/0116426 A1).
Regarding claims 1 and 10, TSUKAGOSHI discloses an image processing apparatus/method comprising:
a rearrangement unit that rearranges fields in each GOP (Group Of Picture) of interlaced images input in a reproduction/display/output order to arrange the fields in an encoding/stream order, which is substantially the same as a decoding order (para. [0056]) (also see Note below) in order of an I picture (IRAP), a leading picture (LP) that precedes the I picture (IRAP) in the reproduction/display/output order, and a trailing picture (TP) that is after the I picture (IRAP) in the reproduction/display/output order (Figs. 9 and 11; paras. [0041-0045], [0056-0057], [0065], [0098]); and
an encoding unit (102) that encodes the fields rearranged in the decoding order (Figs. 11-12; paras. [0064-0067]).
Note: Applicant’s specification discloses that the decoding order at least illustrated or shown in Fig. 1B is substantially the same as “(encoding order)” (Applicant: Fig. 1B; para. [0066]). 
TSUKAGOSHI does not seem to particularly disclose, 
a P (non-IRAP) picture of a bottom field is paired with the I picture of a top field in the reproduction/display/output order,
the P (non-IRAP) picture is the trailing picture, in the reproduction/display/output order, and
the P (non-IRAP) picture is after the I picture and the leading picture in the decoding order, based on the rearrangement.
However, Rodriguez et al teaches system/method for processing HEVC coded video comprising an arrangement/structure of fields in each GOP of interlaced images including a P picture (0, P65; non-IRAP) of a bottom field paired with the I picture (I64; IRAP, 0; ICRA, 0) of a top field in an (encoding) output order, wherein the P (0, P65; non-IRAP) picture is the trailing picture in the output order, and the P (0, P65; non-IRAP) picture is after the I picture (I64; IRAP, 0; ICRA, 0), in order to provide/support functionality of HEVC bitstreams and further assist in effectuating applications involving trick modes (Figs. 9-12; paras. [0053], [0149], [0018]).
Note: Rodriguez et al’s reference lines (Figs. 9-12, elements 1-15) indicate the (encoding) output order of the pictures relative to I picture 64 (IRAP, 0; ICRA, 0), which is not to be construed as TSUKAGOSHI et al’s reproduction/display/output order.
an arrangement/structure of fields in each GOP images including a P picture (P6) in a decoding order and a reproduction/display/output order, wherein the P (P6) picture is the trailing picture in the display/output order, and the P (P6) picture is after the I picture (I3) and a leading picture (a picture that follows the I picture) (B1, B2) in the decoding order, based on the arrangement, in order to prevent a breakdown of trick-play due to the reason that there is no reference picture necessary for decoding in a buffer, and realizes easily the trick-play of a picture by skip playback (Figs. 2A-2B; paras. [0009], [0025]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus as taught by TSUKAGOSHI to incorporate/combine Rodriguez et al and Toma et al’s teachings as above, so that the rearrangement unit is configured to rearrange fields in each GOP Group Of Pictures (GOP) of interlaced images, such that the P (non-IRAP) picture of the bottom field is paired with the I picture of the top field (to be included) in TSUKAGOSHI’s reproduction/display/output order, wherein the P (non-IRAP) picture is the trailing picture in the reproduction/display/output order, and the P (non-IRAP) picture is after the I picture and the leading picture in the TSUKAGOSHI’s decoding order, and since the encoding/stream order is substantially the same as the decoding order, in order to prevent a breakdown of trick-play due to the reason that there is no reference picture necessary for decoding in a buffer, realize easily the trick-play of a picture by skip playback, provide/support functionality of HEVC bitstreams, and assist in effectuating applications involving trick modes.
Regarding claim 3, TSUKAGOSHI discloses a setting unit configured to set nal_unit_type of each of the fields (abs.; para. [0006]). 
Regarding claims 11 and 20, TSUKAGOSHI discloses an image processing apparatus/method comprising:
a setting unit that sets nal_unit_type of each of fields in each GOP (Group Of Pictures) of interlaced images input in a reproduction/display/output order and that sets, for a P non-IRAP picture of a field paired with an I picture, nal_unit_type indicative of a picture paired with the I picture (Figs. 33 and 37; paras. [0006], [0008], [0123-0124], [0131-0132], [0135], [0140], [0149]); 
a rearrangement unit that rearranges fields in each GOP (Group Of Picture) of interlaced images input to arrange the fields in an encoding/stream order, which is substantially the same as a decoding order (para. [0056]) (also see Note below) in order of an I picture (IRAP), such that a trailing picture (TP) follows a leading picture (LP) in the decoding order (from Stream order), wherein the leading picture (LP) precedes the I picture (IRAP) in the reproduction/display order, (from Display order) (Figs. 9 and 11; paras. [0041-0045], [0056-0057], [0065], [0098]);
an encoding unit (13) that encodes each of the fields provided with the set nal_unit_type (Fig. 1; para. [0131]). 
Note: Applicant’s specification discloses that the decoding order at least illustrated or shown in Fig. 1B is substantially the same as “(encoding order)” (Applicant: Fig. 1B; para. [0066]). 
TSUKAGOSHI does not seem to particularly disclose, 
setting for a P picture of the field paired with the I picture; and
the rearrangement unit configured for rearranging the P picture of the field paired with the I picture, such that the P picture is after the I picture and a leading picture in the decoding order.
However, Rodriguez et al teaches system/method for processing HEVC coded video comprising an arrangement/structure of fields in each GOP of interlaced images including a P picture (0, P65), of a (bottom) field paired with an I picture (I64; IRAP, 0; ICRA, 0) (of a top field), wherein the P picture (IRAP dependent picture, 0) is after I picture (I64; IRAP, 0; ICRA, 0) in an encoding output order, in order to provide/support functionality of HEVC bitstreams and further assist in effectuating applications involving trick modes (Figs. 9-10; paras. [0053], [0149], [0018]). 
Note: Rodriguez et al’s reference lines (Figs. 9-10, elements 1-15) indicate encoding (output) order of the pictures relative to I picture 64 (IRAP, 0), which is not to be construed as TSUKAGOSHI’s reproduction/display/output order.
Furthermore, Toma et al teaches stream generation apparatrus/method and coding apparatus/method comprising an arrangement/structure of fields in each GOP images including a P picture (P6) in a decoding order and a reproduction/display/output order, wherein the P (P6) picture is after the I picture (I3) and a leading picture (a picture that follows the I picture) (B1, B2) in the decoding order, in order to prevent a breakdown of trick-play due to the reason that there is no reference picture necessary for decoding in a buffer, and realizes easily the trick-play of a picture by skip playback (Figs. 2A-2B; paras. [0009], [0025]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus as taught by TSUKAGOSHI to incorporate/combine Rodriguez et al and Toma et al’s teachings as above, so as to set, for the P picture of the field paired with the I picture, and the rearrangement unit configured for rearranging the P picture of the field paired with the I picture, such that the P picture is after the I picture and the leading picture in the decoding order, in order to prevent a breakdown of trick-play due to the reason that there is no reference picture necessary for decoding in a buffer, realize easily the trick-play of a picture by skip playback, provide/support functionality of HEVC bitstreams, and assist in effectuating applications involving trick modes.

7.	Claims 1, 3-4, and 6-20 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over MINEZAWA et al (2016/0094860 A1) in view of Rodriguez et al (2016/0234527 A1) and Toma et al (2007/0116426 A1).
Regarding claims 1 and 10, MINEZAWA et al discloses an image processing apparatus comprising:
a rearrangement unit configured to rearrange fields in each Group Of Pictures (GOP) of interlaced images input in a reproduction/display/output order to arrange the fields in a decoding/stream order in order of an I picture (IRAP), a leading picture that precedes the I picture (IRAP) in the reproduction/display/output order, and a trailing picture that follows the I picture (IRAP) in the reproduction/display/output order (Figs. 33 and 37; paras. [0006], [0008], [0123-0124], [0131-0132], [0135], [0140], [0149]); and
an encoding unit (13) configured to encode the fields rearranged in the decoding order (Fig. 1; para. [0131]).
MINEZAWA et al does not seem to particularly disclose, 
a P (non-IRAP) picture of a bottom field paired with the I picture of a top field in the reproduction/display/output order,
the P (non-IRAP) picture is the trailing picture, in the reproduction/display/output order, and
the P (non-IRAP) picture follows the leading picture in the decoding order based on the arrangement.        
However, Rodriguez et al teaches system/method for processing HEVC coded video comprising an arrangement/structure of fields in each GOP of interlaced images including a P picture (0, P65; non-IRAP) of a bottom field paired with the I picture (I64; IRAP, 0; ICRA, 0) of a top field in an (encoding) output order, wherein the P (0, P65; non-IRAP) picture is the trailing picture in the output order, and the P (0, P65; non-IRAP) picture is after the I picture (I64; IRAP, 0; ICRA, 0), in order to provide/support functionality of HEVC bitstreams and further assist in effectuating applications involving trick modes (Figs. 9-12; paras. [0053], [0149], [0018]).
Note: Rodriguez et al’s reference lines (Figs. 9-12, elements 1-15) indicate the (encoding) output order of the pictures relative to I picture 64 (IRAP, 0; ICRA, 0), which is not to be construed as MINEZAWA et al’s reproduction/display/output order.
Furthermore, Toma et al teaches stream generation apparatrus/method and coding apparatus/method comprising an arrangement/structure of fields in each GOP images including a P picture (P6) in a decoding order and a reproduction/display/output order, wherein the P (P6) picture is the trailing picture in the display/output order, and the P (P6) picture is after the I picture (I3) and a leading picture (a picture that follows the I picture) (B1, B2) in the decoding order, based on the arrangement, in order to prevent a breakdown of trick-play due to the reason that there is no reference picture necessary for decoding in a buffer, and realizes easily the trick-play of a picture by skip playback (Figs. 2A-2B; paras. [0009], [0025]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus as taught by MINEZAWA et al to incorporate/combine Rodriguez et al and Toma et al’s teachings as above, so that the rearrangement unit is configured to rearrange fields in each GOP Group Of Pictures (GOP) of interlaced images, such that the P (non-IRAP) picture of the bottom field is paired with the I picture of the top field (to be included) in TSUKAGOSHI’s reproduction/display/output order, wherein the P (non-IRAP) picture is the trailing picture in the reproduction/display/output order, and the P (non-IRAP) picture is after the I picture and the leading picture in the TSUKAGOSHI’s decoding order, and since the encoding/stream order is substantially the same as the decoding order, in order to prevent a breakdown of trick-play due to the reason that there is no reference picture necessary for decoding in a buffer, realize easily the trick-play of a picture by skip playback, provide/support functionality of HEVC bitstreams, and assist in effectuating applications involving trick modes.
Regarding claim 3, MINEZAWA et al discloses a setting unit configured to set nal_unit_type of each of the fields (paras. [0132], [0146]). 
Regarding claim 4, MINEZAWA et al does not seem to particularly disclose the setting unit is further configured to set the I picture as the trailing picture in a subsequent GOP.
However, Rodriguez et al teaches setting an I picture as the trailing picture (TRAIL_R) in a GOP in order to provide/support functionality of HEVC bitstreams and further assist in effectuating applications involving trick modes (Figs. 9-10; paras. [0053], [0018]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus as taught by MINEZAWA et al to incorporate/combine Rodriguez et al’s teaching as above, so that the setting unit is further configured to set the I picture as the trailing picture in a subsequent GOP in order to provide/support functionality of HEVC bitstreams and further assist in effectuating applications involving trick modes.
Regarding claim 6, MINEZAWA et al discloses the rearrangement unit further configured to rearrange the fields in the decoding/stream order including the leading picture that follows the I picture (IRAP) as discussed above (Fig. 9).
MINEZAWA et al further teaches in the image encoding device described in a particular reference that the use of each leading picture as a reference picture of the trailing picture is prohibited (para. [0006]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of MINEZAWA et al’s teachings as above, so that the rearrangement unit can is further configured to delete the leading picture of a subsequent GOP (RAP) at a time of the rearrangement unit of the fields in the decoding order, since the use of each leading picture as a reference picture of a trailing picture is prohibited, thereby negating the need to maintain the leading picture of a subsequent GOP.
Regarding claim 7, MINEZAWA et al discloses the fields rearranged in the decoding 
order by the rearrangement unit from the encoding unit as discussed above. 
Furthermore, MINEZAWA et al discloses an orthogonal transformation unit (7) configured to generate an orthogonal transformation coefficients for image fields/blocks of pixels (Figs. 1 and 15-16; para. [0086]); and
a quantization unit (7) configured to quantize the generated orthogonal transformation coefficient to obtain a quantization coefficient of the orthogonal transformation coefficient, wherein the encoding unit (13) is further configured to encode the obtained quantization coefficient, in order to perform encoding with a high degree of efficiency (paras. [0086], [0001]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of MINEZAWA et al’s teachings as above, so that the orthogonal transformation unit is configured to generate the orthogonal transformation coefficients for the fields rearranged in the decoding order, and the quantization unit is configured to quantize the generated orthogonal transformation coefficient to obtain the quantization coefficient of the orthogonal transformation coefficient, wherein the encoding unit is further configured to encode the obtained quantization coefficient, in order to perform encoding with a high degree of efficiency.
Regarding claim 8, MINEZAWA et al discloses the fields rearranged in the decoding 
order by the rearrangement unit as discussed above.
Furthermore, MINEZAWA et al discloses,
a prediction unit (4, 5) configured to generate a predicted image of the fields; and
a computation unit (6) configured to subtract the generated predicted image from the fields to generate residual data, wherein the orthogonal transformation unit (7) is further configured to execute an orthogonal transformation of the generated residual data (output from 6) in order to perform encoding with a high degree of efficiency (Fig. 1; paras. [0086], [0001]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of MINEZAWA et al’s teaching as above, so that the computation unit subtracts the generated predicted image from the fields rearranged in the decoding order to generate residual data, wherein the orthogonal transformation unit is further configured to execute the orthogonal transformation of the generated residual data, in order to perform encoding with a high degree of efficiency.
Regarding claim 9, MINEZAWA et al discloses the rearrangement unit and the encoding unit as discussed above.
Furthermore, Rodriguez et al teaches HEVC Specification referring to the syntax and semantics for video coding in compliance with ITU-T H.265| ISO/IEC 23008-2 High Efficiency Video Coding to execute the respective video coding processes (para. [0049]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus as taught by MINEZAWA et al to incorporate/combine Rodriguez et al’s teaching as above, so that the rearrangement unit and the encoding unit are further configured to use methods in compliance with ITU-T H.265| ISO/IEC 23008-2 High Efficiency Video Coding, thereby conforming to the syntax and semantics for video coding standard.
Regarding claims 11 and 20, MINEZAWA et al discloses an image processing apparatus/method comprising:
a setting unit that sets nal_unit_type of each of fields in each GOP (Group Of Pictures) of interlaced images input in a reproduction/display/output order and that sets, for a P non-IRAP picture of a field paired with an I picture, nal_unit_type indicative of a picture paired with the I picture (Figs. 33 and 37; paras. [0006], [0008], [0123-0124], [0131-0132], [0135], [0140], [0149]); 
a rearrangement unit configured to rearrange fields in each Group Of Pictures (GOP) of interlaced images input in a reproduction/display/output order to arrange the fields in a decoding/stream order in order of an I picture (IRAP), wherein a leading picture precedes the I picture (IRAP) in the reproduction/display/output order (Figs. 33 and 37; paras. [0006], [0008], [0123-0124], [0131-0132], [0135], [0140], [0149]);
an encoding unit (13) that encodes each of the fields provided with the set nal_unit_type (Fig. 1; para. [0131]). 
MINEZAWA et al does not seem to particularly disclose setting for a P picture of the field paired with the I picture; and
rearranging the P picture of the field paired with the I picture such that the P picture is after the I picture and a leading picture in the decoding/stream order.
However, Rodriguez et al teaches system/method for processing HEVC coded video comprising an arrangement/structure of fields in each GOP of interlaced images including a P picture (0, P65), of a (bottom) field paired with an I picture (I64; IRAP, 0; ICRA, 0) (of a top field), wherein the P picture (IRAP dependent picture, 0) is after I picture (I64; IRAP, 0; ICRA, 0) in an encoding output order, in order to provide/support functionality of HEVC bitstreams and further assist in effectuating applications involving trick modes (Figs. 9-12; paras. [0053], [0149], [0018]). 
Note: Rodriguez et al’s reference lines (Figs. 9-12, elements 1-15) indicate encoding (output) order of the pictures relative to I picture 64 (IRAP, 0), which is not to be construed as MINEZAWA et al’s reproduction/display/output order.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus as taught by MINEZAWA et al to incorporate/combine Rodriguez et al and Toma et al’s teachings as above, so as to set, for the P picture of the field paired with the I picture, and the rearrangement unit configured for rearranging the P picture of the field paired with the I picture, such that the P picture is after the I picture and the leading picture in the decoding order, in order to prevent a breakdown of trick-play due to the reason that there is no reference picture necessary for decoding in a buffer, realize easily the trick-play of a picture by skip playback, provide/support functionality of HEVC bitstreams, and assist in effectuating applications involving trick modes.





Regarding claim 12, MINEZAWA et al in view of Rodriguez et al teaches, wherein the setting unit is configured to set the nal_unit_type of the P picture of the field paired with the picture as discussed above.
Furthermore, Rodriguez et al teaches that when decoding an HEVC bitstream starts at a RAP picture with NAL unit type equal to a CRA picture with NAL unit type equal to  CRA_NUT, any picture immediately following the RAP picture  is not decodable by the HEVC decoder as a RASL picture may contain references to pictures that are not present in the bitstream, wherein a RAP picture of the bitstream shall correspond to IDR, CRA, BLA, where IDR, CRA, BLA are all specified by the HEVC specification (paras. [0093-0095]).
Moreover, Rodriguez et al teaches Table 1 constraints on NAL Unit Types category comprising IDR_W_RADL or IDR_N_LP (see TABLE 1).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus as taught by MINEZAWA et al to incorporate/combine Rodriguez et al’s teachings as above, so that the setting unit is configured to set the nal_unit_type of the P picture of the field paired with the IDR picture should yield to IDR_PAIR_W_RADL or IDR_PAIR_N_LP (note that a frame/picture can be divided into a pair (top and bottom) of fields, for example 30 frames equals 60 fields) for substantially the same reasoning/rational as discussed above.
Regarding claim 13, MINEZAWA et al in view of Rodriguez et al teaches, wherein the setting unit is configured to set the nal_unit_type of the P picture of the field paired with the picture as discussed above.
Furthermore, MINEZAWA et al discloses a display order and corresponding decoding order having a CRA (clean random access) picture, which is kind of an IRAP picture (para. [0006]).
Moreover, Rodriguez et al teaches that when decoding an HEVC bitstream starts at a RAP picture with NAL unit type equal to a CRA picture with NAL unit type equal to  CRA_NUT, any picture immediately following the RAP picture  is not decodable by the HEVC decoder as a RASL picture may contain references to pictures that are not present in the bitstream, wherein a RAP picture of the bitstream shall correspond to IDR, CRA, BLA, where IDR, CRA, BLA are all specified by the HEVC specification (paras. [0093-0095]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus as taught by MINEZAWA et al to incorporate/combine Rodriguez et al’s teachings as above, so that the setting unit is configured to set the nal_unit_type of the P picture of the field paired with the CRA picture should yield to CRA_PAIR_NUT (note that a frame/picture can be divided into a pair (top and bottom) of fields, for example 30 frames equals 60 fields) for substantially the same reasoning/rational as discussed above.
Regarding claim 14, MINEZAWA et al in view of Rodriguez et al teaches, wherein the setting unit is configured to set the nal_unit_type of the P picture of the field paired with the picture as discussed above.
Furthermore, Rodriguez et al teaches that when decoding an HEVC bitstream starts at a RAP picture with NAL unit type equal to a CRA picture with NAL unit type equal to  CRA_NUT, any picture immediately following the RAP picture  is not decodable by the HEVC decoder as a RASL picture may contain references to pictures that are not present in the bitstream, wherein a RAP picture of the bitstream shall correspond to IDR, CRA, BLA, where IDR, CRA, BLA are all specified by the HEVC specification (paras. [0093-0095]).
Moreover, Rodriguez et al teaches Table 1 constraints on NAL Unit Types category comprising BLA_W_LP, BLA_W_RADL, or BLA_N_LP (see TABLE 1).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus as taught by MINEZAWA et al to incorporate/combine Rodriguez et al’s teachings as above, so that the setting unit is configured to set the nal_unit_type of the P picture of the field paired with the BLA picture should yield to BLA_PAIR_W_LP, BLA_PAIR_W_RADL, or BLA_PAIR_N_LP (note that a frame/picture can be divided into a pair (top and bottom) of fields, for example 30 frames equals 60 fields) for substantially the same reasoning/rational as discussed above.
	Regarding claim 15, MINEZAWA et al discloses wherein the rearrangement unit is further configured to rearrange, in the decoding order, each of the fields in the reproduction order provided with the set nal_unit_type (paras. [0006], [0008], [0124], [0129-0132]),
wherein the encoding unit (13) is configured to encode the fields rearranged in the decoding order (Fig. 1; para. [0131]).
Furthermore, Rodriguez et al teaches in the context of HEVC, paired fields are two fields that are in consecutive access units in decoding order as two coded fields of opposite parity of the same frame, regardless their display order, wherein if the nal_unit_type is changed to BLA, the NAL unit type of each picture after the SHRAP picture in decoding order that is determined to be a leading picture , and a RAP picture associated with a RAP of the bitstream shall correspond to IDR, CRA, BLA, where IDR, CRA, BLA are as specified by the HEVC specification, wherein all the VCL NAL units of a RAP picture have the same nal_unit_type and the RAP picture in a picture in the bitstream is the closest prior RAP picture in the bitstream (i.e. the prior RAP in decoding order) (paras. [0063], [0079], [0093]); and
the encoding unit (111) is configured to encode the fields (Figs. 1 and 9-12]).
Regarding claim 16, MINEZAWA et al discloses the rearrangement unit is configured to arrange the picture provided with the set nal_unit_type indicative of the picture paired with the I picture and the reproduction/display/output order to arrange the fields in the decoding/stream order in order of an I picture (IRAP), the leading picture that precedes the I picture (IRAP) and the trailing picture follows the I picture (IRAP) in the reproduction/display/output order as discussed above.
Furthermore, MINEZAWA et al discloses a setting unit that sets nal_unit_type of each of the fields (paras. [0132], [0146]). 
MINEZAWA et al does not seem to particularly disclose,
wherein the rearrangement unit rearranges the P (non-IRAP) picture provided with the set nal_unit_type indicative of the picture paired with the I picture, 
such that the P (non-IRAP)  picture precedes the leading picture that precedes the I picture (thus, I picture as a trailing picture) in the reproduction/display/output order.
However, Rodriguez et al teaches system/method for processing HEVC coded video comprising rearranging a P picture of a bottom field paired with the I picture (IRAP) of a top field in a reproduction/display/output order such that the P picture (IRAP dependent picture) follows the leading picture and setting an I picture as a trailing picture (TRAIL_R) in a sub GOP, in order to provide/support functionality of HEVC bitstreams and further assist in effectuating applications involving trick modes (Figs. 9-10; paras. [0053], [0149], [0018]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus as taught by MINEZAWA et al to incorporate/combine Rodriguez et al’s teachings as above, so that the rearrangement unit is configured to rearrange the P (non-IRAP) picture provided with the set nal_unit_type indicative of the picture paired with the I picture, such that the P (non-IRAP)  picture can be used as preceding the leading picture that precedes the I picture in the reproduction/display/output order, in order to provide/support functionality of HEVC bitstreams and further assist in effectuating applications involving trick modes.
Regarding claim 17, MINEZAWA et al discloses the fields rearranged in the decoding 
order by the rearrangement unit from the encoding unit and the setting unit that sets nal_unit_type of each of the fields as discussed above. 
Furthermore, MINEZAWA et al discloses an orthogonal transformation unit (7) configured to generate an orthogonal transformation coefficient for image fields/blocks of pixels (Figs. 1 and 15-16; para. [0086]);
a quantization unit (7) configured to quantize the generated orthogonal transformation coefficient to obtain a quantization coefficient of the orthogonal transformation coefficient, wherein the encoding unit (13) is further configured to encode the obtained quantization coefficient, in order to perform encoding with a high degree of efficiency (paras. [0086], [0001]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of MINEZAWA et al’s teachings as above, so that the orthogonal transformation unit is configured to generate the orthogonal transformation coefficient for each of the fields provided with the set nal_unit_type, and the quantization unit is configured to quantize the generated orthogonal transformation coefficient to obtain the quantization coefficient of the orthogonal transformation coefficient, wherein the encoding unit is further configured to encode the obtained quantization coefficient, in order to perform encoding with a high degree of efficiency.
Regarding claim 18, MINEZAWA et al discloses the fields rearranged in the decoding 
order by the rearrangement unit from the encoding unit and the setting unit that sets nal_unit_type of each of the fields as discussed above.
Furthermore, MINEZAWA et al discloses,
a prediction unit (4, 5) configured to generate a predicted image of the fields; and
a computation unit (6) configured to subtract the generated predicted image from the fields to generate residual data, wherein the orthogonal transformation unit (7) is further configured to execute an orthogonal transformation of the generated residual data (output from 6) in order to perform encoding with a high degree of efficiency (Fig. 1; paras. [0086], [0001]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of MINEZAWA et al’s teachings as above, so that the computation unit subtracts the predicted image generated by the prediction unit from the fields provided with the set nal_unit_type to generate residual data, wherein the orthogonal transformation unit is further configured to perform/execute the orthogonal transformation of the residual data, in order to perform encoding with a high degree of efficiency.
Regarding claim 19, MINEZAWA et al discloses the setting unit and the encoding unit as discussed above.
Furthermore, Rodriguez et al teaches HEVC Specification referring to the syntax and semantics for video coding in compliance with ITU-T H.265| ISO/IEC 23008-2 High Efficiency Video Coding to execute the respective video coding processes (para. [0049]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus as taught by MINEZAWA et al to incorporate/combine Rodriguez et al’s teaching as above, so that the setting unit and the encoding unit are further configured to use methods in compliance with ITU-T H.265| ISO/IEC 23008-2 High Efficiency Video Coding, thereby conforming to the syntax and semantics for video coding standard.

8.	Claim 5 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over MINEZAWA et al (2016/0094860 A1) and Rodriguez et al (2016/0234527 A1) as applied to claim 1 above, and further in view of NAKAZATO et al (2011/0150092 A1).
Regarding claim 5, the combination of MINEZAWA et al and Rodriguez et al does not seem to disclose, wherein the setting unit is further configured to set the I picture in the bottom field, set the P picture, which follows the I picture in the decoding order, in the top field paired with the I picture, and set the P picture as the leading picture in a subsequent GOP.
However, NAKAZATO et al teaches emulation of predicted pictures using adjacent pictures for improved video comprising setting an I picture in a bottom field, setting a P picture, which follows the I picture in the decoding order, in a top field paired with the I picture, and sets the P picture as a leading picture in a subsequent GOP in order to generate and display bidirectional prediction pictures using portions of succeeding and prior frames (abs.; Figs. 4-5; paras. [0062-0071]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus as taught by MINEZAWA et al to incorporate/combine NAKAZATO et al’s teaching as above, so that the setting unit is further configured to set the I picture in the bottom field, sets the P picture, which follows the I picture in the decoding order, in the top field paired with the I picture, and sets the P picture as the leading picture in a subsequent GOP, in order to generate and display bidirectional prediction pictures using portions of succeeding and prior frames. 




Conclusion
9.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Sullivan et al (2013/0272430 A1), Constraints and unit types to simplify video random access.
B)	RHYU et al (2014/0007172 A1), Apparatus/method for transmitting/receiving adaptive media in a multimedia system.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed Shawn An whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

12.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


















/SHAWN S AN/Primary Examiner, Art Unit 2483